DETAILED ACTION
Status of the Application
	Claims 1, 8-15, 18, 22-25, 30-42 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claim 1 as submitted in a communication filed on 10/23/2020 is acknowledged.
As explained in prior Office actions, due to previous amendments made to claim 1 to incorporate the Markush group of now cancelled claim 3, claim 1 is no longer a linking claim.  In view of this previous amendment and Applicant’s election, claim 1 as well as dependent claims 8, 9, and 18  are at issue and will be examined only to the extent they encompass the elected invention, i.e., a method that requires the incorporation of a single rare/non-natural amino acid, wherein said amino acid is δ-thio-ε-Boc-lysine.  Claims 10-15, 22-25, 30-42 are withdrawn from consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 1 is objected to due to the use of bullets.  It is suggested the bullets be replaced with other itemizing labels such as “(a)..(b)…”or “(i)….(ii)….”.  Appropriate correction is required. 
Claim 1 is objected to due to the recitation of “preparing two lysates of an E. coli organism expressing….; combining said two lysates to form a single lysate”.  It is suggested that either (a) the semicolon be replaced with “and” so that the claim recites “preparing two lysates of an E. coli organism expressing…. and combining said two lysates to form a single lysate”, or (b) the step of combining the 
Claim 1 is objected to due to the recitation of “wherein said E. coli organism is one of BL21 and DH5alpha..”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “wherein said E. coli organism is selected from E. coli  BL21 and E. coli DH5alpha..”.  Appropriate correction is required. 
Claim 1 is objected to due to the recitation of “wherein the aminoacyl tRNA synthetase is pyrrolysyl-tRNA synthetase having one of SEQ ID NO: …”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “wherein the aminoacyl tRNA synthetase is a pyrrolysyl-tRNA synthetase having the amino acid sequence of SEQ ID NO: X or SEQ ID NO: Y…”.  Appropriate correction is required. 
Claim 18 is objected to due to the recitation of “membrane-bound protein; a secreted protein, an enzyme or an indicator protein”.  To enhance clarity and for consistency, it is suggested the semicolon between “membrane-bound protein” and “a secreted protein” be replaced with a comma.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1, 8-9, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claim 1 (claims 8-9 and 18 dependent thereon) is indefinite in the recitation of “expressing two different….(aaRS) pairs; preparing two lysates of an E. coli organism expressing said …(aaRS) pairs…” for the following reasons.  The term “preparing two lysates of an E. coli organism expressing said …(aaRS) pairs…” appears to indicate that the same E. coli cell expresses the two different aaRS pairs.   Therefore, it is unclear if the term “preparing two lysates” implies that a lysate of the E. coli cell is E. coli cell is lysed twice and that the first lysate is a portion obtained from the first lysis step and the second lysate is a portion obtained from the second lysis step.  If the intended method is one where each of the two different aaRS pairs are expressed in a separate E. coli cell, the claim should be amended accordingly.  Correction is required. 
Claim 1 (claims 8-9 and 18 dependent thereon) is indefinite in the recitation of “contacting said lysate with a template DNA…“ for the following reasons.  The previous step refers to two single lysates and one lysate that is a combination of two lysates.  Therefore, it is unclear as to which is the lysate being referred to by the term “contacting said lysate with a template DNA..”.  If the intended lysate is the single lysate that results from combining the two lysates, the claim should be amended accordingly. Correction is required. 
Claim 1 (claims 8-9 and 18 dependent thereon) is indefinite in the recitation of “pyrrolysyl tRNA synthetase having one of SEQ ID NO: 4 or SEQ ID NO: 5” for the following reasons.  A cursive review of the sequence listing shows that SEQ ID NO: 4 and SEQ ID NO: 5 are nucleic acid sequences.  Furthermore, the size of SEQ ID NO: 5 is such that it is highly unlikely that it would encode an enzyme (72 nucleotides).  Therefore, it is unclear as to which is the pyrrolysyl tRNA synthetase being referred to by the phrase.  For examination purposes, no patentable weight will be given to the term “SEQ ID NO: 4 or SEQ ID NO: 5”. Correction is required. 
Claim 1 (claims 8-9 and 18 dependent thereon) is indefinite in the recitation of “wherein the aminoacyl tRNA synthetase is pyrrolysyl synthetase having….” for the following reasons.   The claim as amended requires expressing two different aaRS pairs.  As such, the claim would appear to require two different aminoacyl tRNA synthetases.  Therefore, the term “wherein the aminoacyl tRNA synthetase is pyrrolysyl synthetase having….” is unclear and confusing because one cannot determine if the limitation refers to only one of the aminoacyl tRNA synthetases required or if the limitation refers to both aminoacyl tRNA synthetases required.  Furthermore, even if one assumes that the two aminoacyl tRNA synthetases are different in structure, it is noted that the claim appears to encompass a method where the same tRNA is being used in both aaRS pairs since the only tRNA referred to in the claim is tRNApyl and 
Claim 1 (claims 8-9 and 18 dependent thereon) is indefinite in the recitation of “further providing cognate rare amino acid or non-natural amino acids…..contact to produce a protein containing said rare amino acids or said non-natural amino acids….wherein said rare or non-natural amino acid is X and the orthogonal tRNA is Y…” for the following reasons.  The claim first refers in singular to a “rare amino acid” and to “non-natural amino acids” in plural.  However, the claim further refers to “rare amino acids” in plural, and later refers to “rare or non-natural amino acid” in singular.  Therefore, there is lack of antecedent basis regarding these terms (i.e., “rare amino acid” and “non-natural amino acid”) throughout the claim. Correction is required. 
Claim 8 (claim 9 dependent thereon) is indefinite in the recitation of “step of producing two rare amino acid-containing proteins or non-natural amino acid-containing proteins in a cell free protein synthesis by synthesizing two proteins containing said at least one rare amino acid or said non-natural amino acid” for the following reasons.  There is no antecedent basis for “said at least one rare amino acid” or for “said non-natural amino acid”.   Furthermore, it is unclear if “a cell free protein synthesis system” is the same cell-free protein synthesis system of claim 1 or if the claim requires an additional cell-free protein synthesis system to produce the two proteins. In addition, it is unclear if claim 8 requires the synthesis of 3 proteins, one from claim 1 and two additional ones.  If the claim is directed to the method of claim 1, wherein said method further comprises producing an additional rare amino acid-containing protein or an additional non-natural containing protein, the claim should be amended accordingly.  Correction is required. 
Claim 18 is indefinite in the recitation of “wherein said protein containing at least one rare amino acid or non-natural amino acid…” because there is no antecedent basis for a protein containing at least one rare amino acid or non-natural amino acid.  It should be noted that claim 1 was amended to refer to “rare amino acids” and “non-natural amino acids
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1, 8-9, 18 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement as they previously recited novel strains which did not appear to be publicly known and freely available.  In view of Applicant’s amendment of claim 1 which no longer requires strains C321EXPdeltaPrfa or C321.ΔprfA EXP, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103 (AIA )
Claims 1, 8-9 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (WO 2012/175924, PCT/GB2012/000543, published 12/27/2012; US Application No. 14/129,028 is the national stage of PCT/GB2012/000543, US Publication No. 2014/0148576) in view of Goerke et al. (Biotechnology and Bioengineering 102(2):400-416, 2009; cited in the IDS) and Lajoie et al. (Science 342:357-360, 2013; cited in the IDS).  
In view of the fact that claim 1 has been amended to now require expressing two different aaRS pairs, and the fact that the cited references do not teach the expression of two different aaRS pairs, this rejection is hereby withdrawn.
Claims 1, 8-9 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (WO 2012/175924, PCT/GB2012/000543, published 12/27/2012; US Application No. 14/129,028 is the national stage of PCT/GB2012/000543, US Publication No. 2014/0148576) in view of Lajoie et al. (Science 342:357-360, 2013; cited in the IDS), Goerke et al. (Biotechnology and Bioengineering 102(2):400-416, 2009; cited in the IDS), and Wang et al. (Journal of the American Chemical Society 134:2950-2953, 1/30/2012).  
In view of the fact that claim 1 has been amended to now require expressing two different aaRS pairs, and the fact that the cited references do not teach the expression of two different aaRS, this rejection is hereby withdrawn.
Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (Angewandte Chemie 122:3279-3282; 2010) in view of Smith et al. (Process Biochemistry 49:217-222, published on-line 10/25/2013), and Hong et al. (Frontiers in Chemistry 2(34):1-7, 6/10/2014; cited in the IDS) as evidenced by Bundy et al. (Bioconjugate Chem 21:255-263, 2010).  This rejection is necessitated by amendment. 
Wan et al. teach the incorporation of two different noncanonical amino acids into one protein by the expression in E. coli BL21 of two aaRS pairs, namely a M. jannaschii tyrosyl tRNA synthetase/tRNAtyr pair and a pyrrolysyl tRNA synthetase/tRNApyl pair (page 3279, left column, page 3280, left column, first full paragraph; page 3281, left column, first full paragraph).  Wan et al. teach that the addition of two different noncanonical amino acids in the target protein greatly expands the diversity of modifications that can be introduced into proteins (page 3279, left column, last sentence).  Wan et al. teach the incorporation of two different noncanonical amino acids in a GFP protein (indicator protein) that is encoded by a nucleic acid that comprises amber and ochre mutations (page 3280, left column).  Wan et al. teach plasmids that comprise the genes of the M. jannaschii tyrosyl tRNA synthetase/tRNAtyr pair (pEVOL-AzFRS) specific for p-azido-L-phenyl-alanine (compound 4, Figure 2(a), and the genes of the wild type M. mazei pyrrolysyl tRNA synthetase/tRNApyl pair (page 3280, left column).  Wan et al. teach the addition of N-Boc-L-lysine (compound 1 in Figure 2(a)), N-propargyloxycarbonyl-L-lysine (compound 2 in Figure 2(a)), and N-cyclopentyloxycarbonyl-L-lysine (compound 3 in Figure 2(a))  in the GFP protein (page 3280, right column).  Wan et al. do not teach a cell-free protein synthesis system.
Smith et al. teach that in vitro protein production systems (cell-free protein synthesis systems CFPS) are propitious systems for protein production when direct access to the reaction environment is desired.  Smith et al. teach that compared to in vivo expression, CFPS maintains many advantages such as improved monitoring and control, reduced reaction volumes, virtually silenced background expression, E. coli (page 217, right column, first sentence).  Smith et al. teach a cell-free protein synthesis system for the production of a GFP protein (pPaGFP; page 219, left column, third full paragraph) encoded by a polynucleotide that comprises an amber mutation, wherein said GFP protein comprises pPa, which is p-propargyloxyphenylalanine as evidenced by Bundy et al. (Abstract).  Smith et al. teach E. coli BL21 cells that produce a M. jannaschii tyrosyl aminoacyl tRNA synthetase/tRNA pair and a lysate that comprises said pair (page 218, right column, first and second full paragraphs). Smith et al. teach the production of the pPaGFP by contacting an E. coli BL21 lysate that comprises the M. jannaschii tyrosyl aminoacyl tRNA synthetase/tRNA pair and that the use of a cell lysate obtained from cells harvested later in the fermentation was highly beneficial for yield of the pPaGFP (page 220, right column, last paragraph-page 221, left column, lines 1-16).  
Hong et al. teach that the incorporation of non-standard amino acids into proteins enables new chemical properties, new structures and functions.  Hong et al. teach that improvements in cell-free protein synthesis systems have opened the way to accurate and efficient incorporation of non-standard amino acids into proteins (page 1, Abstract). Hong et al. teach that while there are potential concerns of expressing both the o-tRNA and the o-aaRS in the source strain prior to lysis, Smith et al. have shown that co-expression of the o-tRNA and the o-aaRS is not only possible but also improved yields of the modified protein (page 3, right column, lines 1-6).  
Claims 1 and 18 as interpreted are directed in part to a method for producing a protein that comprises a rare amino acid or a non-natural amino acid, wherein said protein is produced in a cell free E. coli cells each expressing a different aaRS pair, (ii) preparing a lysate from each of the two E. coli cells, (iii) combining the two lysates into a single lysate, (iv) contacting the single lysate with (a) rare or non-natural amino acids, (b) factors required for protein synthesis, and (c) a template DNA that comprises a mutant gene, wherein the gene comprises at least one amber or ochre mutation in at least one amino acid codon,  wherein protein synthesis occurs following said contacting to produce a protein comprising said rare or non-natural amino acids, wherein said two E. coli cells are BL21 or DH5alpha cells, wherein the orthogonal tRNA is tRNApyl, wherein the rare or non-natural amino acids can be propargyl-Lysine, N-Boc-thio-L-lysine, N-boc-L-lysine, or δ-thio-ε-Boc-lysine, wherein the protein that comprises a rare or non-natural amino acid is a membrane bound protein, a secreted protein, an enzyme, or an indicator protein.   See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Wan et al. for producing a protein having two different rare or non-natural amino acids in a cell-free protein synthesis system, wherein each of the aaRS pairs required to introduce the rare or non-natural amino acid is provided to the cell-free protein synthesis system as a lysate of an E. coli BL21 cell that produces said aaRS pair, wherein each of the lysates is combined and the combined lysate is contacted with the two different rare or non-natural amino acids and a template DNA encoding the protein wherein the template DNA has amber or ochre mutations . 
A person of ordinary skill in the art is motivated to produce the protein of Wan et al. with a cell-free protein synthesis system as described above because (a) the prior art, as evidenced by Smith et al. and Hong et al., teaches the many benefits of using cell-free protein synthesis system compared to an in vivo system, including the possibility of direct access to the reaction environment, improved monitoring and control, reduced reaction volumes, virtually silenced background expression, simplified purification and removed effect of toxins, (b) E. coli extracts are the most common extracts used in cell-free protein synthesis systems, including E. coli BL21 cell extracts, (c) providing individual E. coli extracts for every aaRS pair provides flexibility and control over the protein synthesis reaction because one can easily E. coli BL21 lysates  to provide the aaRS pair is known in the art and have been shown to be not only effective to deliver the aaRS pair to the cell-free protein synthesis system but also beneficial with regard to protein yield as indicated by Hong et al. and Smith et al. One of ordinary skill in the art has a reasonable expectation of success at producing the protein of Wan et al. with a cell-free protein synthesis method as described above because cell-free protein synthesis is well known and widely practiced in the art as evidenced by Smith et al. and Hong et al., the use of two aaRS pairs simultaneously to incorporate two different rare/non-natural amino acids has been successfully achieved as evidenced by Wan et al., and the use of cell lysate to provide a functionally active aaRS pair in a cell-free protein synthesis system has been successfully used as evidenced by Smith et al. and Hong et al.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1, 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Chin et al. (WO 2012/175924, PCT/GB2012/000543, published 12/27/2012; US Application No. 14/129,028 is the national stage of PCT/GB2012/000543, US Publication No. 2014/0148576; cited in prior Office actions) over Wan et al. (Angew. Chem. 122:3279-3282; 2010), Smith et al. (Process Biochemistry 49:217-222, published on-line 10/25/2013), and Hong et al. (Frontiers in Chemistry 2(34):1-7, 6/10/2014; cited in the IDS) as evidenced by Bundy et al. (Bioconjugate Chem 21:255-263, 2010). This rejection is necessitated by amendment. 
 	The teachings of Wan et al., Smith et al., Hong et al., and Bundy et al. have been discussed above. None of these references discloses conjugation of two proteins having non-natural or rare amino acids.  Chin et al. teach  mutant pyrrolysyl-tRNA synthetases which bind delta-substituted lysines, including δ-thio-ε-boc-lysine (page 8, paragraphs [0123]-[0145]; page 14, Example 1, chemical formula 10 in Figure 1; page 24, claim 12, first structure in right column).  Please note that the chemical structure disclosed for this compound in the specification of the instant application (page 21, paragraph [0234], Example 3) is the same chemical compound disclosed by Chin et al. on Figure 1, item 10 as well as on in vitro translation reactions can be increased using S30 extracts containing a thermally inactive mutant of RF-1 (page 7, paragraph [0122]). 
Claims 1, 8-9 and 18 as interpreted are directed in part to a method for producing two proteins comprising two rare or non-natural amino acids in a cell free system, wherein said proteins are further ligated at a specific site, wherein said  proteins are produced in a cell free protein synthesis system, wherein said method comprises (i) culturing two E. coli cells each expressing a different aaRS pair, (ii) preparing a lysate from each of the two E. coli cells, (iii) combining the two lysates into a single lysate, (iv) contacting the single lysate with (a) rare or non-natural amino acids, (b) factors required for protein synthesis, and (c) a template DNA that comprises a mutant gene, wherein the gene comprises at least one amber or ochre mutation in at least one amino acid codon,  wherein protein synthesis occurs following said contacting to produce a protein comprising said rare or non-natural amino acids, wherein said two E. coli cells are BL21 or DH5alpha cells, wherein one of the orthogonal tRNA is tRNApyl, wherein one of the rare or non-natural amino acids is a δ-thio-ε-Boc-lysine. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Chin et al. for producing two proteins each  having two different rare or non-natural amino acids in a cell-free protein synthesis system, wherein each of the aaRS E. coli BL21 cell that produces said aaRS pair, wherein each of the lysates is combined and the combined lysate is contacted with the two different rare or non-natural amino acids and a template DNA encoding the protein wherein the template DNA has amber or ochre mutations, wherein one of the rare/non-natural amino acids is δ-thio-ε-boc-lysine to create a conjugate of the two proteins, such as ubiquitin conjugates, and wherein said method requires expressing an aaRS pair comprising a pyrrolysyl-tRNA synthetase and the orthogonal tRNApyl, such as the aaRS pair of Chin et al.
A person of ordinary skill in the art is motivated to produce these proteins using a cell-free protein synthesis system as described above and further form a conjugate with these proteins, wherein one of the rare amino acids is  δ-thio-ε-Boc-lysine because (a) Wan et al. teach that the addition of two different noncanonical amino acids in the target protein greatly expands the diversity of modifications that can be introduced into proteins, (b) the prior art, as evidenced by Smith et al. and Hong et al., teaches the many benefits of using cell-free protein synthesis system compared to an in vivo system, including the possibility of direct access to the reaction environment, improved monitoring and control, reduced reaction volumes, virtually silenced background expression, simplified purification and removed effect of toxins, (c) E. coli extracts are the most common extracts used in cell-free protein synthesis systems, including E. coli BL21 cell extracts, (d) providing individual E. coli extracts for every aaRS pair provides flexibility and control over the protein synthesis reaction because one can easily combine any two aaRS pairs, (e) the use of E. coli BL21 lysates  to provide the aaRS pair is known in the art and have been shown to be not only effective to deliver the aaRS pair to the cell-free protein synthesis system but also beneficial with regard to protein yield as indicated by Hong et al. and Smith et al., and (f) Chin et al. teach that the use of δ-thio-ε-Boc-lysine would allow the ligation of proteins at pre-determined sites, including the formation of ubiquitin conjugates.  
One of ordinary skill in the art has a reasonable expectation of success at practicing the method described above because (i) Chin et al. disclose the necessary components of the aaRS pair for the incorporation of δ-thio-ε-boc-lysine in a protein, (ii) cell-free protein synthesis is well known and widely prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
January 27, 2021